Gray, C. J.
The provision of the St. of 1874, c. 184, § 1, that all work and labor performed by a married woman for others than her husband and children “ shall, unless there is an express agreement on her part to the contrary, be presumed to be on her separate account,” declares a conclusive presumption of law, which was rightly held to defeat the husband’s claim for such services performed by the wife after the statute took effect, in the absence of all evidence of an express agreement under which he had previously acquired any rights, or which would bring the case within the exception of the statute.

Exceptions overruled.